Case: 09-40688         Document: 00511139748              Page: 1      Date Filed: 06/11/2010




               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                         Fifth Circuit

                                                                                       FILED
                                                                                     June 11, 2010
                                            No. 09-40688
                                          Summary Calendar                           Lyle W. Cayce
                                                                                          Clerk



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

versus

BIENVENIDO RAMIREZ-LEONARDO,

                                                         Defendant-Appellant.




                          Appeal from the United States District Court
                              for the Southern District of Texas
                                     No. 7:08-CR-1310-1




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


         Bienvenido Ramirez-Leonardo appeals the sentence imposed following his plea of
guilty of importation of heroin. He argues that the factual basis for his plea did not establish
that he knowingly imported a particular quantity of a particular drug into the United States,
so his plea should be vacated. He correctly concedes, however, that that argument is


         *
          Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR . R. 47.5.4.
   Case: 09-40688      Document: 00511139748           Page: 2    Date Filed: 06/11/2010



                                       No. 09-40688

foreclosed by United States v. Betancourt, 586 F.3d 303 (5th Cir. 2009), cert. denied, __S.
Ct.__, 2010 WL 562914 (U.S. Mar. 22, 2010) (No. 09-9048); he raises the argument solely
to preserve its further review by the Supreme Court.
       Ramirez-Leonardo additionally contends that the district court clearly erred in denying
him a minor-role adjustment pursuant to U.S.S.G. § 3B1.2(b). Ramirez-Leonardo’s reliance
on his alleged courier status, alone, is unavailing. See United States v. Martinez-Larraga,
517 F.3d 258, 272 (5th Cir. 2008); United States v. Jenkins, 487 F.3d 279, 282 (5th Cir.
2007). The unrebutted facts established that Ramirez-Leonardo imported a large amount of
heroin into the United States from the Dominican Republic; traveled a long distance with the
heroin in hidden compartments in the soles of multiple pairs of his shoes; was to be paid a
large sum of money for his role in the criminal activity; and was solely responsible for
transporting the heroin to its final destination of New York. Based on the foregoing, it
cannot be said that Ramirez-Leonardo was “peripheral to the advancement of the criminal
activity” and thus a minor participant. See Martinez-Larraga, 517 F.3d at 272.
       AFFIRMED.